DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  group II invention (claim 15-28) in the reply filed on 10/26/2020 is acknowledged.  
Three telephonic calls were made to Mr. Ashok Tankha to request election of species on Feb 23rd, 24th,  but he has been refusing to make such elections (see remarks filed on 10/26/2020, email communication dated on 02/25/2021).    Ms. Tankha admitted that all species A, B, C, D are mandatory for the elected molten salt inhibitor mixture (see attached email communication) and believes different rare earth oxide in species A--lanthanum oxide, cerium oxide , gadolinium oxide , dysprosium oxide , or a combination thereof are  identical and/or  obvious variant of each other; oxidizer species B-sodium peroxide , potassium peroxide , magnesium peroxide , or a combination are identical and/or  obvious variant of each other; eutectic mixture species C- binary or ternary combination of lithium chloride, potassium chloride, sodium chloride, or calcium chloride are substantially  identical and/or obvious variant of each other; steel component species D 316 stainless steel, 304 stainless steel, 309 stainless steel, 321 stainless steel, or 347H stainless steel  are substantially identical and/or  obvious variant of each other.    

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.    In this case,  firstly,  claim 15 recites a molten salt inhibitor mixture comprising  an inhibitor mixture comprising about 0.5 to about 5% by weight of a rare-earth oxide, and  about 0.1% to about 1% by weight of an oxidizer, and a molten chloride salt mixture”,  it is unclear for one of ordinary skill in the art whether such  recited “about 0.5 to about 5% by weight of a rare-earth oxide” weight percentage and  “about 0.1% to about 1% by weight of an oxidizer”  weight percentage  is based on the total content of the recited molten salt inhibitor mixture or based on  the total content of the recited inhibitor mixture.  Thus such limitations renders claims indefiniteness.   Secondly, claim 15 also recites “ a a predetermined concentration  of one of a binary eutectic mixture and a ternary eutectic mixture”,   it is unclear for one of ordinary skill in the art whether such predetermined concentration is regarding to either one of the recited binary eutectic mixture and ternary eutectic mixture, or regarding to both of such recited binary eutectic mixture and ternary eutectic mixture.  In other words, one of ordinary skill in the art is uncertain whether either one of  a binary eutectic mixture and a ternary eutectic mixture, or both a binary eutectic mixture and a ternary eutectic mixture need be presented in such molten salt inhibitor mixture. Furthermore, one of ordinary skill in the art is uncertain what “ a predetermined concentration” particularly and distinctly referring to, such as what weight percentage or weight percentage range.   Thus such limitations render claims indefiniteness.   Depending claims 16-28 are rejected for same reasons. 
Claim 18 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 18 recites the limitation " said predetermined temperature ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 28 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 and 20-23 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 19 recites  the molten chloride salt mixture comprises lithium chloride and one or more of potassium chloride, sodium chloride, and calcium chloride,  when more than two of potassium chloride, sodium chloride and calcium chloride including in the molten chloride salt mixture comprising lithium chloride, such mixture is not a binary or ternary mixture anymore.  Hence, such scope does not further limit its parent claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. All claim 19’s depending claims are rejected for similar purposes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 17-19 and 21-24, 26-28 are rejected under 35 U.S.C. 103 as obvious over Gomez (Corrosion of Alloys in a Chloride Molten Salt (NaCl-LiCl) for Solar Thermal Technologies, Solar Energy Materials& Solar Cells) in view of Morris (WO2014/186286) and Walter (US4534794).

Regarding claim 15,  Gomez does not expressly teach such  moltens salt  mixture comprising about 0.5% to about 5% by weight of a rare-earth oxide; and about 0.1% to about 1% by weight of an oxidizer. 
Morris teaches a corrosion inhibitor for metal or metal alloy ([0019]) comprising an rare earth element selected from La, Y, Ce, Gd, Dy etc. ([0023]) and such  metal cation can be presented in a composition comprising  a carrier, a permanganate anion source, the rare earth element and oxidizer  at a concentration of  about 0.0008% and 0.2% by weight of the composition ([0024]).  Morris further discloses an oxidizing agent being presented in such composition at a  concentration of  0.001 wt% to 15 wt% ([0028]).   
Walter also teaches Y2O3 can be used as corrosion inhibitor for reducing corrosion of iron based alloy  (col. 1 lines 30-35, col. 3 lines 15-29, table 1). 
It would have been obvious for one of ordinary skill in the art to adopt such amount of oxidizer along with rare earth element including Ce, La, Y, Gd etc. as shown by Morris to modify the chloride molten salt mixture  of Gomez because by doing so can help provide desired corrosion inhibition as suggested by Morris. 
It would have been obvious for one of ordinary skill in the art “obvious to try” Y2O3 as shown by Walter to practice the rare earth element in mixture comprising molten salt and corrosion inhibitor  of Gomez in view of Morris because by doing so can help prevent corrosion to the iron based alloy as suggested by Walter (col. 1 lines 30-
Regarding claim 17,  such recited oxidizer ..facilitating formation of a corrosion resistant perovskite layer does not structurally limit the instantly claimed molten salt inhibitor mixture, but rather an intended use of such claimed molten salt inhibitor mixture, hence, it cannot render the claimed molten salt inhibitor mixture patentably distinct (see also MPEP 2111.02). 
Regarding claim 18,  such  recited heat treatment under 400 to 900 °C of treating molten salt mixture does not structurally limit the instantly claimed molten salt inhibitor mixture, but rather an intended use of such claimed molten salt inhibitor mixture, hence, it cannot render the claimed molten salt inhibitor mixture patentably distinct (see also MPEP 2111.02). 
Regarding claim 19,  Gomez already teaches such limitation as discussed above. 
Regarding claim 21,  potassium chloride only an alternative choice for the recited binary and ternary eutectic mixture, not necessarily present in such claimed mixture. 
Regarding claim 22,   sodium chloride only an alternative choice for the recited ternary eutectic mixture, not necessarily present in such ternary eutectic mixture.  Furthermore, the claimed ternary eutectic mixture  is an alternative choice for molten 
Regarding claim 23,  calcium  chloride only an alternative choice for the recited binary and ternary eutectic mixture, not necessarily present in such claimed mixture.
Regarding claim 24, such recited steel component is just an material associated with intended use of the instantly claimed molten salt inhibitor mixture, but such steel component does not structurally limit the claimed molten salt inhibitor mixture, hence, it cannot render the claimed molten salt inhibitor mixture patentably distinct. 
Regarding claim 26,  such recited perovskite layer covering substantially the entire surface of the steel component does not structurally limit the instantly claimed molten salt inhibitor mixture, rather only relates to intended use of the claimed molten salt inhibitor mixture.  Hence, it cannot render the claimed molten salt inhibitor mixture patentably distinct. 
Regarding claim 27,  Gomez already teaches such limitation. 
Regarding claim 28,  such recited corrosion resistant layer, is an end product related to intended use of the claimed molten salt inhibitor mixture , but such limitation does not structurally limit the instantly claimed molten salt inhibitor mixture.  Hence, it cannot render the claimed molten salt inhibitor mixture patentably distinct. 
Claim 16 is  rejected under 35 U.S.C. 103 as obvious over Gomez (Corrosion of Alloys in a Chloride Molten Salt (NaCl-LiCl) for Solar Thermal Technologies, Solar Energy Materials& Solar Cells) in view of Morris (WO2014/186286) and Walter (US4534794) as applied above, and further in view of Okamura (US2012/0225289) and Constien (US2005/0065037). 

Okamura teaches corrosion resistant film can be formed from substance containing La and Y while at least one La compound can be La2O3 ([0020], [0022]). 
It would have been obvious for one of ordinary skill in the art to adopt such La2O3 to modify the corrosion inhibitor composition of Gomez in view of Morris and Walter because by doing so can help providing excellent anticorrosive effect as suggested by Okamura ([0022]). 
Constein further discloses sodium, ammonium, potassium, calcium, zinc, or magnesium peroxide is well known oxidizer while calcium peroxide and magnesium peroxide are particularly preferred  oxidizer. 
It would have been obvious for one of ordinary skill in the art to adopt magnesium peroxide as oxidizer to be included into a corrosion inhibit composition Gomez in view of Morris and Walter because by doing so can  help achieving desired anti-corrosion effect for one of ordinary skill in the art. 

Claim(s) 15 and 17-28 are rejected under 35 U.S.C. 103 as obvious over Baudis (US2008/0099108) in view of Morris (WO2014/186286) and Walter (US4534794).
Baudis teaches a molten salt mixture comprising 30-60% potassium chloride (KCl), 20-40% lithium chloride (LiCl), 15-30% an activator substance selected from the group consisting of barium chloride (BaCl2), strontium chloride (SrCl2), magnesium 
Regarding claim 15,  Baudis does not expressly teach an molten salt  mixture comprising about 0.5% to about 5% by weight of a rare-earth oxide; and about 0.1% to about 1% by weight of an oxidizer. 
Morris teaches a corrosion inhibitor for metal or metal alloy ([0019]) comprising an rare earth element selected from La, Y, Ce, Gd, Dy etc. ([0023]) and such  metal cation can be presented in a composition comprising  a carrier, a permanganate anion source, the rare earth element and oxidizer  at a concentration of  about 0.0008% and 0.2% by weight of the composition ([0024]).  Morris further discloses an oxidizing agent being presented in such composition at a  concentration of  0.001 wt% to 15 wt% ([0028]).   
Walter also teaches Y2O3 can be used as corrosion inhibitor for reducing corrosion of iron based alloy  (col. 1 lines 30-35, col. 3 lines 15-29, table 1). 
It would have been obvious for one of ordinary skill in the art to adopt such amount of oxidizer along with rare earth element including Ce, La, Y, Gd etc. as shown by Morris to modify the chloride molten salt mixture of Baudis because by doing so can help provide desired corrosion inhibition as suggested by Morris. 
It would have been obvious for one of ordinary skill in the art “obvious to try” Y2O3 as shown by Walter to practice the rare earth element in mixture comprising molten salt and corrosion inhibitor of Baudis  in view of Morris because by doing so can 
Regarding claim 17,  such recited oxidizer ..facilitating formation of a corrosion resistant perovskite layer does not structurally limit the instantly claimed molten salt inhibitor mixture, but rather an intended use of such claimed molten salt inhibitor mixture, hence, it cannot render the claimed molten salt inhibitor mixture patentably distinct (see also MPEP 2111.02). 
Regarding claim 18,  such  recited heat treatment under 400 to 900 °C of treating molten salt mixture does not structurally limit the instantly claimed molten salt inhibitor mixture, but rather an intended use of such claimed molten salt inhibitor mixture, hence, it cannot render the claimed molten salt inhibitor mixture patentably distinct (see also MPEP 2111.02). 
Regarding claim 19,  Baudis already teaches such limitation as discussed above. 
Regarding claim 20,  Baudis already teaches a ternary eutectic mixture having 20-40% lithium chloride, wherein such content overlaps with that of instantly claimed lithium chloride, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 

Regarding claim 22,   sodium chloride only an alternative choice for the recited ternary eutectic mixture, not necessarily present in such ternary eutectic mixture.  Furthermore, the claimed ternary eutectic mixture  is an alternative choice for molten salt inhibitor mixture also, which  is not necessarily present in the claimed molten salt inhibitor mixture either. 
Regarding claim 23, Baudis already teaches a ternary eutectic mixture having 15-30% calcium chloride, wherein such content overlaps with that of instantly claimed calcium chloride, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 24, such recited steel component is just an material associated with intended use of the instantly claimed molten salt inhibitor mixture, but such steel component does not structurally limit the claimed molten salt inhibitor mixture, hence, it cannot render the claimed molten salt inhibitor mixture patentably distinct. 
Regarding claim 25,   Baudis does not expressly teach the molten chloride salt mixture melting point,  however, Baudis disclosed ternary mixture of molten chloride salt is identical or substantially identical as that of instantly claimed (see claim 20-21 and 23, published application para. [0014]), therefore, same or substantially identical melting point as that of instantly claimed is expected. 

Regarding claim 27,  such limitation is an intended use for the claimed molten salt inhibitor mixture but does not structurally limit the instantly claimed molten salt inhibitor mixture, hence cannot render the claimed molten salt inhibitor mixture patentably distinct. 
Regarding claim 28,  such recited corrosion resistant layer, is an end product related to intended use of the claimed molten salt inhibitor mixture , but such limitation does not structurally limit the instantly claimed molten salt inhibitor mixture.  Hence, it cannot render the claimed molten salt inhibitor mixture patentably distinct. 
Claim 16 is  rejected under 35 U.S.C. 103 as obvious over  Baudis (US2008/0099108) in view of Morris (WO2014/186286) and Walter (US4534794) as applied above, and further in view of Okamura (US2012/0225289) and Constien (US2005/0065037). 
Morris already teaches oxidizer can be included in a corrosion inhibitor composition.  Baudis  in view of Morris and Walter does not expressly teach the rare earth oxide comprising oxides of lanthanum or oxidizer comprising peroxide of magnesium. 
Okamura teaches corrosion resistant film can be formed from substance containing La and Y while at least one La compound can be La2O3 ([0020], [0022]). 

Constein further discloses sodium, ammonium, potassium, calcium, zinc, or magnesium peroxide is well known oxidizer while calcium peroxide and magnesium peroxide are particularly preferred  oxidizer. 
It would have been obvious for one of ordinary skill in the art to adopt magnesium peroxide as oxidizer to be included into a corrosion inhibit composition of Baudis in view of Morris and Walter because by doing so can  help achieving desired anti-corrosion effect for one of ordinary skill in the art. 

Claim(s) 15 and 25, 27  are rejected under 35 U.S.C. 103 as obvious over Raade (US2015/0010875) in view of Morris (WO2014/186286) and Walter (US4534794).
Raade teaches a molten salt mixture comprising sodium, potassium and  zinc chloride ([0017], [0018],  table 2 , claim 1) and such ternary mixture having melting point of 306.25 °C (table 2, [0032]). 
Regarding claim 15,  Raade does not expressly teach a molten salt  mixture comprising about 0.5% to about 5% by weight of a rare-earth oxide; and about 0.1% to about 1% by weight of an oxidizer. 
Morris teaches a corrosion inhibitor for metal or metal alloy ([0019]) comprising an rare earth element selected from La, Y, Ce, Gd, Dy etc. ([0023]) and such  metal cation can be presented in a composition comprising  a carrier, a permanganate anion 
Walter also teaches Y2O3 can be used as corrosion inhibitor for reducing corrosion of iron based alloy  (col. 1 lines 30-35, col. 3 lines 15-29, table 1). 
It would have been obvious for one of ordinary skill in the art to adopt such amount of oxidizer along with rare earth element including Ce, La, Y, Gd etc. as shown by Morris to modify the chloride molten salt mixture of Raade because by doing so can help provide desired corrosion inhibition as suggested by Morris. 
It would have been obvious for one of ordinary skill in the art “obvious to try” Y2O3 as shown by Walter to practice the rare earth element of Raade in view of Morris because by doing so can help prevent corrosion to the iron based alloy as suggested by Walter (col. 1 lines 30-35, col. 3 lines 15-29, table 1, col.4  lines 24-30) and because selecting such Y2O3 as corrosion inhibitor for providing desired corrosion inhibition to the iron based alloy  have reasonable expectation of success  for one of ordinary skill in the art (see MPEP 2143 KSR).    Furthermore, it would have been obvious for one of ordinary skill in the art to adopt a same  amount of such Y2O3 (correspondingly same concentration) in molten chloride salt mixture as that of instantly claimed via routine experimentation for help obtaining  desired corrosion inhibition effect as suggested by Walter. 
Regarding claim 25,  Raade already teaches such limitations as discussed above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUN LI/           Primary Examiner, Art Unit 1796